     Case: 1:18-cv-07686 Document #: 34 Filed: 03/04/19 Page 1 of 5 PageID #:308



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BAYU SAPUTRA, Personal Representative of
the Heirs of CANDRA KIRANA, deceased,
MARSUDI, Personal Representative of the
Heirs of CICI ARISKA, deceased,                           No. 18 cv 07686
SUTARIYO, Personal Representative of the
Heirs of ASEP SARIFUDIN, deceased,                        Hon. Thomas M. Durkin

                       Plaintiffs,                        Related Cases:
                                                          No. 18 cv 08006
         v.                                               No. 19 cv 00622
                                                          No. 19 cv 00797
THE BOEING COMPANY, a corporation,                        No. 19 cv 00802

                       Defendant.


                  THE BOEING COMPANY’S INITIAL STATUS REPORT

         Pursuant to Fed. R. Civ. P. 26(f) and this Court’s case management procedures,

and in preparation for the status hearing at 9 a.m. on March 5, 2019, The Boeing Company

(“Boeing”) hereby submits the following Initial Status Report. Boeing provided a draft

report to Plaintiffs’ counsel on February 28 in an attempt to confer and file a joint report,

but did not receive a response from Plaintiffs by the close of business on Monday,

March 4, 2019.

I.       Nature of the Case

         A.     Parties: See master service list below for attorneys of record.

         B.     Jurisdiction: This Court has original jurisdiction under the MMJTA, 28 U.S.C.

¶ 1369, and because Plaintiffs’ claims arise under the Court’s original admiralty jurisdiction, see

28 U.S.C. ¶ 1333(1).

         C.     Claims asserted: These cases arise from the Lion Air Flight JT 610 accident in

off the coast of Indonesia on October 29, 2018. Plaintiffs assert wrongful death and survival



92140819.1
       Case: 1:18-cv-07686 Document #: 34 Filed: 03/04/19 Page 2 of 5 PageID #:309



claims, alleging causes of action sounding in strict products liability and negligence and seek

compensatory damages. The Saputra plaintiffs also seek punitive damages. Boeing has not filed

counterclaims or third-party claims but does not waive the right to do so.

II.      Pending Motions and Case Plan:

         A.     Pending Motions: Boeing filed a Motion to Sequence Discovery in each of the

cases. This motion requests that the Court enter an order sequencing discovery and limiting the

first phase of discovery, including initial disclosures, to forum non conveniens issues until

Boeing’s forthcoming motion to dismiss is resolved. (E.g., Saputra Dkt. 14.)

         B.     Mandatory Initial Discovery Pilot (“MIDP”): Boeing has read the Standing

Order regarding the mandatory initial disclosures. Boeing’s Motion to Sequence Discovery was

addressed, in part, at this Order. At the January 7, 2019 hearing in Saputra, the Court indicated

that the mandatory initial disclosures would not be required in these cases while the forum non

conveniens issues are pending. (See Saputra Dkt. 23 at 12).

         C.     Proposed Discovery: As set forth in Boeing’s Motion to Sequence Discovery,

Boeing has requested the Court enter an order sequencing discovery and limiting the first phase

of discovery, including initial disclosures, to forum non conveniens issues until Boeing’s

forthcoming motion to dismiss is resolved. Boeing’s position is that the remaining discovery

deadlines, if any, should be addressed after the Court rules on Boeing’s forthcoming motion.

         D.     E-Discovery: Boeing has taken steps to preserve relevant documents and

information related to the case. Boeing expects that a plan for electronic discovery, if any, would

be addressed after the court rules on Boeing’s forthcoming motion to dismiss.

         E.     Trial: Plaintiffs have demanded a jury trial.

III.     Magistrate Judge: Boeing does not consent to proceeding before a Magistrate Judge.




92140819.1                                      -2-
      Case: 1:18-cv-07686 Document #: 34 Filed: 03/04/19 Page 3 of 5 PageID #:310



IV.      Settlement:

         A.     Discussion: Given the ongoing investigation led by the Indonesian authorities

into the cause of the accident and the uncertainty as to the proper forum for these claims, Boeing

believes that it would be premature to engage in settlement discussions at this time.

         B.     Conference: The parties do not request a settlement conference at this time.



                                             Respectfully Submitted,

  DATED: March 4, 2019                        THE BOEING COMPANY


                                              By: /s/ Daniel T. Burley
                                                 One of its Attorneys


         Bates McIntyre Larson
         BLarson@perkinscoie.com
         Daniel T. Burley
         DBurley@perkinscoie.com
         Perkins Coie LLP
         131 S. Dearborn, Suite 1700
         Chicago, Illinois 60603-5559
         Phone: (312) 324-8400
         Fax: (312) 324-9400

         Mack H. Shultz
         MShultz@perkinscoie.com
         Gretchen M. Paine
         GPaine@perkinscoie.com
         Perkins Coie LLP
         1201 Third Avenue, Suite 4900
         Seattle, Washington 98101-3099
         Phone: (206) 359-8000
         Fax: (206) 359-9000




92140819.1                                      -3-
     Case: 1:18-cv-07686 Document #: 34 Filed: 03/04/19 Page 4 of 5 PageID #:311




                                  CERTIFICATE OF SERVICE

I, Daniel T. Burley, certify that on March 4, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, and served copies by email upon the following
attorneys of record:


             Floyd A. Wisner                    Thomas G. Gardiner
             faw@wisner-law.com                 tgardiner@gkwwlaw.com
             Alexandra M. Wisner                John R. Wrona
             Awisner@wisner-law.com             jwrona@gkwwlaw.com
             WISNER LAW FIRM, P.C.              Shannon V. Condon
             514 W. State Street Suite 2000     scondon@gkwwlaw.com
             Geneva, Illinois 60134             GARDINER KOCH WEISBERG &
             (630) 262-9434                     WRONA
                                                53 W. Jackson Blvd. Ste. 950
                                                Chicago, Illinois 60604
                                                (312) 362-0000

             Counsel for Plaintiffs             Counsel for Plaintiffs
             Case No. 18 cv 07686               Case No. 19 cv 00797


             Thomas A. Demetrio                   Austin Bartlett
             Michael K. Demetrio                  austin@bartlettchenlaw.com
             ccfiling@corboydemetrio.com          BARTLETT CHEN LLC
             CORBOY & DEMETRIO, P.C.              150 N. Michigan Ave., Ste. 2800
             33 N. Dearborn St., Suite 2100       Chicago, Illinois 60601
             Chicago, Illinois 60602              (312) 624-7711
             (312) 346-3191
                                                  Manuel von Ribbeck
                                                  mail@ribbecklaw.com
                                                  RIBBECK LAW CHARTERED
                                                  505 N. Lake Shore Dr. Suite 102
                                                  Chicago, Illinois 60611
                                                  (833) 883-4373


             Counsel for Plaintiffs               Counsel for Plaintiffs
             Case No. 19 cv 00622                 Case No. 19 cv 00802




92140819.1                                      -4-
     Case: 1:18-cv-07686 Document #: 34 Filed: 03/04/19 Page 5 of 5 PageID #:312



             Thomas P. Routh
             contact@nolan-law.com
             NOLAN LAW GROUP
             20 N. Clark Street 30th Floor
             Chicago, Illinois 60602
             (312) 630-4000

             Counsel for Plaintiffs
             Case No. 18 cv 08006




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 4th day of March, 2019.


                                                /s/ Daniel T. Burley _______________
                                               PERKINS COIE LLP
                                               131 South Dearborn Street, Suite No. 1700
                                               Chicago, Illinois 60603-5559
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-9400




92140819.1                                       -5-
